Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 1 of 11 PageID# 474




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

 AHMID DOUGLAS,                                                )
         Plaintiff,                                            )
                                                               )
                  v.                                           )        Civil Action No. 1:18-cv-1534
                                                               )
 SENTEL CORPORATION, et al.,                                   )
          Defendants.                                          )
                                                     ORDER

         The matter is before the Court on the United States Magistrate Judge's March 11, 2020

 Report and Recommendation (Dkt. 71) granting in part and denying in part plaintiffs Motion for

 Default Judgment against defendant Infinite Services & Solutions, Inc ("ISS"). 1 Specifically, the

 Magistrate Judge recommended granting plaintiffs motion for default judgment with respect to

 the following claims: (i) failure to accommodate plaintiffs religious beliefs under Title VII of

 the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. ("Title VII"), (ii) retaliation under Title

 VII, (iii) hostile work environment under Title VII, and (iv) plaintiffs defamation per se claim.

 No objections to the Report and Recommendation were filed.2 For the reasons that follow, the

 Court ADOPTS the Magistrate Judge's findings of fact as its own and ADOPTS IN PART the

 Magistrate Judge's recommendation.

          Before entering default judgment, a court must ensure that the action is within the court's



 1
   Plaintiffs Second Amended Complaint alleged that defendant ISS, defendant Sentel Corporation, and defendant
 Vectrus Mission Solutions Corporation (Sentel's corporate successor) were liable under Title VII as plaintiff's joint
 employers. See Butler v. Drive Automotive Indus. ofAm., Inc., 793 F.3d 404, 409-10 (4th Cir. 2015) (recognizing
 that where two entities control an employee, both entities "may simultaneously be considered employers for
 purposes of Title VII"). On November 22, 2019, plaintiff stipulated to the dismissal of his claims against defendants
 Sentel Corporation and Vectrus Mission Solutions Corporation.
 2 General Order No. 2020-03 extended the time for objections from March 25, 2020 to April 8, 2020. General Order
 No. 2020-07 further extended the time for objections from April 8, 2020 to April 22, 2020.
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 2 of 11 PageID# 475
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 3 of 11 PageID# 476
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 4 of 11 PageID# 477
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 5 of 11 PageID# 478
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 6 of 11 PageID# 479
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 7 of 11 PageID# 480
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 8 of 11 PageID# 481
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 9 of 11 PageID# 482
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 10 of 11 PageID# 483
Case 1:18-cv-01534-TSE-MSN Document 72 Filed 05/20/20 Page 11 of 11 PageID# 484
